DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/405155 (hereinafter AN ‘155) in view of Ukita (US 2005/0213711), Peugeot (US 5020086), and Ueda et al. (US 2011/0255664; hereinafter Ueda). This is a provisional nonstatutory double patenting rejection.

Regarding claim 1, AN ‘155 claims a system (claim 1, preamble), comprising: a vacuum chamber, wherein the vacuum chamber comprises an X-ray exit window (par. 1 in the body of claim 1); a thin diamond window assembly, wherein the thin diamond window assembly is positioned within the vacuum chamber (par. 2); an electron source, wherein the electron source emits an electron beam towards the thin diamond window assembly, wherein the electron source is positioned within the vacuum chamber and the electron beam is aligned with the thin diamond window assembly (par. 3); a target material flow system, wherein a molten alloy which is in thermal communication with a temperature control unit of the target material flow system passes into and out of the vacuum chamber along a pipeline of the target material flow system, wherein the molten alloy is a dynamic target material of the target material flow system (par. 4); wherein the thin diamond window assembly is integrated into the target material flow system, wherein the beam of electrons contacts the dynamic target material through a diamond sheet of the thin diamond window assembly (par. 5); the thin diamond window assembly being angularly positioned to the electron beam, wherein the thin diamond window assembly allows the electron beam to pass through and collide with the dynamic target material to generate an X-ray beam, wherein the angular positioning of the thin diamond window assembly allows the generated X-rays to be emitted towards the X-ray exit window (par. 6); an X-ray detector/imager, wherein the X-ray detector/imager is positioned externally and adjacent the vacuum chamber; wherein the X-ray detector/imager is positioned perpendicular to a projection path of the electron beam from the electron source (par. 7); and the X-ray detector/imager being aligned with the X-ray exit window, wherein the electron source, the diamond window, the target material flow system and the X-ray exit window are positioned with respect to each other so that an X-ray beam generated at the thin diamond window assembly passes through the X-ray exit window toward the X-ray detector/imager passing through an imaging subject (par. 8).
However, AN ‘155 fails to claim a vacuum chamber connected to a vacuum system comprising a roughing pump and a vacuum pump, wherein the vacuum system is configured to reduce a pressure inside the vacuum chamber to less than 10-7 pascal. 
Ukita teaches a vacuum chamber (6) connected to vacuum system comprising a vacuum pump (3), wherein the vacuum system is configured to reduce a pressure inside the vacuum chamber. Peugeot teaches a vacuum system comprising a roughing pump (46) and a vacuum pump (48). Ueda teaches a pressure less than 10-7 pascal (par. 22). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘155 with the teaching of Ukita, since one would have been motivated to make such a modification for allowing cleaning and maintenance (Ukita: par. 69).  
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘155 with the teaching of Peugeot, since one would have been motivated to make such a modification for lower pressure (Peugeot: with 46 and 48). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘155 with the teaching of Ueda, since one would have been motivated to make such a modification for longer emission element life (Ueda: par. 22).  

Regarding claim 2, AN ‘155 claims wherein the target material flow system comprises a circulation pump, a reservoir, the pipeline, the temperature control unit, and the dynamic target material, wherein the temperature control unit maintains a temperature of the dynamic target material to be above a melting point temperature; the dynamic target material being in fluid motion within the pipeline; the dynamic target material being in thermal communication with the temperature control unit; the reservoir and the circulation pump being in fluid communication through the pipeline; and the reservoir, the circulation pump, and the pipeline being in direct contact with the temperature control unit (claim 2).

Regarding claim 3, AN ‘155 claims wherein the temperature control unit comprises a heating coil, wherein the heating coil is wrapped around the reservoir, the circulation pump, and the pipeline (claim 3).


Regarding claim 4, AN ‘155 claims wherein the dynamic target material is a lead bismuth eutectic (claim 4).

Terminal Disclaimer
The terminal disclaimer filed on October 19, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11170965 and/or any patent granted on Application Nos. 17/396844, 17/405088, 17/403931, and/or 17/396871 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to U.S. Patent No. 11170965 and U.S. Patent Application Nos. 17/396844, 17/405088, 17/403931, and/or 17/396871 have been fully considered and are persuasive.  The corresponding double patenting rejections have been withdrawn. 

The Examiner thanks Applicant for noting U.S. Patent Application Nos. 17/405888 and 17/405162 cited in the previous Office Action. 17/405888 was a typographical error. 17/405088 should have been cited instead, as noted by Applicant. 17/405162 was also a typographical error. 17/405155 should have been cited instead. Therefore, the Examiner has corrected the error, and claims 1-4 are rejected in view of 17/405155 as seen above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884